Title: To Benjamin Franklin from [Benjamin Vaughan], 29 May 1778
From: Vaughan, Benjamin
To: Franklin, Benjamin


My dearest sir,
May 29. [1778]
I received your little scrap of paper, and found it more acceptable than volumes from other people. I am sorry however to find that so little can at this moment be recovered, that is suitable to our purpose. But be that as it may, we shall be content to go on with what you have got; and the sooner it comes the better, on account of the season, when the press is more at leisure than during winter. The paper on the vis inertiae and that on the alphabet will not I hope, among the rest escape you. Any instructions you may add, will be thankfully accepted, and strictly complied with, for of late I have learned more modesty than formerly. Poeta loquitur will no longer be chargeable to me, now I have gained another years experience; and I shall keep you as chaste and pure as possible from foreign and impertinent matter.
Having this moment received a letter from our young friend at Bourdeaux, it occurs to me to mention that the present precaution of the French government may furnish a reason possibly, for no longer delaying the measure proposed for him. I know no reason why he should not be like yourself as far as may be; but leave this to your better judgment. You best can tell whether war is certain and soon. With respect to this last question, we are here very much inclined to think that the French are bungling; and for my own part I have no objection, as your business is equally done.
There is no very remarkable public news. Some changes in the law are pretty certain, but not wholly completed: Thurloe to be Lord Keeper. Our fleet under Biron does not sail, at least as long as the present determination of ministry lasts: In the mean time we are pressing. To day news is brought that all our ships of war almost, are to go out upon a cruise; but I have this news only from the coffee-house books. You observe that ministry have suffered one of the Irish bills to pass, after being a great deal altered and modified. It was thought something was necessary to quiet Ireland, after Lord North had rashly given them expectations on his part, that all should pass. None of the import bills pass, and the burthen of the present bill falls on the loyal town of Manchester. If I thought you had not other accounts I should say something about the catholic bill, which is but a very partial relief; though they insinuate that more will be done next sessions. Col. Barré and Lord Shelburne have given up their 4 points with regard to America, long before Lord Chatham’s death, and before his illness even. Mr. Dunning only spoke to the point of one friend and one enemy; avoided to press the one purse, though he thought if modified, it would do no harm to America; and was absolutely silent about the commerce. No higher changes are settled yet, nor for my own part do I express any thing material will yet be done; though I suspect, some people have had overtures made them, which I trust they will not accept. People are much and generally disconted, though upon different grounds and with different people: But the —— is by no means without a share of censure. Burgoyne’s speech was not remarkable, except for a most handsome account of the generosity of Schyler and his wife and daughter, which made a strong impression on the house; and of a letter from Gen. Washington. Yesterday he took an open and avowed part against ministry; and spoke in favor of the militia, from what he saw in America. Parliament is to be prorogued; but upon invasion or fear of invasion, may be summoned again upon 14 days notice, by an act of parliament. Lord Chatham debts are not paid by above £13,000; upon a poor pretext, which I am not at liberty to mention. What has been done in the city has been chiefly through the instrumentality of a certain young zealot, who sometimes writes you three sheets of paper at a sitting. I find the family of a certain Bishop fond and even enamoured with you, down to the females. I could for ever make myself acceptable to them, with you as my subject. They are all well, as are all your friends. Dr. P. and Dr. P. are about to publish a correspondence concerning the immateriality of the soul. Mr. Magellan will give you an account of the factions of the Society, upon your account: how contemptible must this low intrigue make a certain person appear, to foreigners, and in time to posterity! I have nothing farther to add to this incoherent letter, except my wish that you would give Jamaica to the French, and not to the Spaniards; I have horror for the latter, but can reconcile myself very well to the former. At all events I guess Maurepas will be good natured enough to let our first fleet come home. Your friend Lord Sandwich by the by has turned out a coarser and more vulgar lyar than I thought possible: he has been sadly torn to pieces on all sides. Even Lords Mansfield and Lyttleton laughed at him. Yours ever most devotedly, affectionately and gratefully 
  
    Ships from Philadelphia are arrived, but I think they say are of old date. They renew the talk of Howe’s return.
  
 
Notations: B Vaughan / May 29. 78 / Vaughan
